Mr. Chief Justice McIver
dissenting, with whom concur Justices Pope and Jones. I am unable to concur in the conclusion reached by Mr. Justice Gary, as to the admissibility of the record from the probate court. That record shows on its face that the.petition for letters of administration upon the derelict estate of Levi Hartley, deceased, was dated and filed 28th of November, 1887, and that the letters of administration were granted on the 29th of December, 1887. Thus this record shows conclusively that the forty days notice required by the statute was not and could not possibly have been given of such application. This defect thus appearing upon the record was fatal to the jurisdiction of the court, and hence this so-called record, may be treated as an absolute nullity, whenever or wherever it is encountered; and for this reason there was no error in ruling that it was inadmissible — at least, so far as the rights of those of the plaintiffs who had not estopped themselves from *76raising the question are concerned. As to the two plaintiffs, John Hartley and Amanda Cockerell, who' answered the petition filed in the probate court by the so-called administrator, praying for the sale of the land in aid of assets for the payment of debts, and consenting to the prayer thereof, I agree that they are thereby estopped from now raising the question. That this defect thus appearing upon the face of the record is a fatal jurisdictional defect, seems to me clear. The power of the probate judge to grant letters of administration upon derelict estates to the clerk of the Court, is not a power incident to his office, but grows out of and is derived from a special statute, which has been incorporated in the Revised Statutes of 1893, as section 2034. Inasmuch as this section is set out in full in the leading opinion, it is unnecessary to quote it again here. It. is sufficient refer to such of its provisions as bear directly upon the point under consideration. Substantially its provisions are that when an estate of an intestate becomes derelict, and remains so for the period of six months, the clerk of the court is required to make application to the judge of probate for letters of administration upon such derelict estate, and thereupon, “It shall be the duty of such' judge of probate tO' insert a notice of such application, in the usual form, for forty days, in some public newspaper * * * and after such notice to grant to such clerk of the court letters of administration, on the estate of such deceased person,” &c. - This being a speciaj power conferred by a special statute, can only be exercised in the manner and under the terms prescribed by such statute. This principle was recognized and acted upon in the case of Whitesides v. Barber, 24 S. C., 373, in which the proceeding was an application to the court o f probate to sell lands of the decedent, in aid of the personalty, for the payment of debts to which the heirs were made parties, but not the administrator, as no administration had been granted. In the opinion of the Court we find this language: “The first inquiry, therefore, is, could the court of probate obtain jurisdiction in such a case?” and after referring to‘ the statute conferring upon *77the court of probate the power to sell lands, for the payment of debts, in aid of the personalty; adds thesd words r “but this jurisdiction is conferred only upon the court of probate of the county in which the will of such deceased person was proved, or in which administration of. his estate was granted.” It was, therefore, held, “that until a will .has been proved, or letters of administration have been granted, no court of probate can take jurisdiction of a proceeding to sell the real estate of a deceased person. This is not a mere question of defect of parties, as has been argued by the appellant, ‘ for, although it is undoubtedly true that, in such a proceeding, the executor or administrator, as the case may be, would be a necessary party, yet the, defect here lies deeper, and is jurisdictional.” Accordingly, it was held that there was no. error on the part of the Circuit Judge in charging that the proceeding for the sale of the land in the court of probate for the payment of debts was void. It seems to me that, upon the same principle, as the statute conferring the power to grant letters of administration upon a derelict estate expressly required that forty days notice of such application should be given, and it was only after such notice the judge of probate was invested with power to grant such letters, his attempt to do so without complying with these express requirements was an absolute nullity — at least, to the extent above indicated.
There are various other objections to this record, some of which seem to be of a grave character; but as. the Circuit Judge seems to have based his ruling upon the ground above considered, and Mr. Justice Gary has confined himself to a consideration of that ground, I propose to do likewise. But I do not wish to be regarded as committing myself, either one way or the other, as to the additional grounds of objection to the record.
As to the exception bo the decree of his Honor, Judge Ernest Gary, I agree that it should be overruled. The practical result of my view is that there should be a new trial as to those of the plaintiffs, who, by filing answers to the pro*78ceedings in the probate court, and consenting to the prayer of the petition, have estopped themselves from raising the question as to the admissibility of the record of such proceedings or disputing its admissibility.